Case 2:19-cv-02025-SHM-cgc Document 21 Filed 04/15/19 Page1of29 PagelD 86

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TENNESSEE
WESTERN DIVISION

 

S.A. HOSPITALITY GROUP, INC.,
Plaintiff,

No. 2:19-ev-02025-SHM-cge
v.

ARCH SPECIALTY INSURANCE COMPANY,

Defendant.

 

FIRST AMENDED COMPLAINT

 

COMES NOW the Plaintiff, S.A. Hospitality Group, Inc., by and through its lawyers and
for cause would state unto the Court as follows:

1. S.A. Hospitality Group, Inc., (hereinafter referred to as S.A.), is a Tennessee
Corporation existing under the laws of the State of Tennessee with its principal offices at 3896
Lamar, Apt. 408, Memphis, Tennessee 38118 .

2. Arch Specialty Insurance Company, (hereinafter referred to as Arch), is a foreign
corporation transacting business in Tennessee via the issuance of commercial insurance policies
with its principal offices at 2345 Grove Boulevard, Suite 900, Kansas City, Missouri 64108.

3. S.A. is the named insured on a policy of Tennessee Commercial Property Insurance,
policy no, ESP7302556-01, issued by Arch. A copy of the declaration page is attached as Exhibit
1 (2 pages).

4, The property insured under the policy referenced above is located at 3896 Lamar

Avenue, Memphis, Tennessee and includes a hotel known as the Real Value Inn.
Case 2:19-cv-02025-SHM-cgc Document 21 Filed 04/15/19 Page 2of29 PagelD 87

5. On or about February 16, 2017, the property suffered a fire loss. The fire was
limited to the second floor with the entire floor exposed to fire, smoke and water damage. In
addition, the rooms and common areas on the first, third and fourth floors suffered from the fire
and smoke. Fire also affected the electrical wiring, and specifically the fire alarm system wiring.
A copy of the report of the damage to the alarm system is attached as Exhibit 2 (3 pages).

6. Plaintiff obtained a contractor to review, examine and provide an estimate for the
cost of repairs. The cost was initially estimated to be $683,560.61. A copy of the estimate is
attached as Exhibit 3 (4 pages).

7, Plaintiff sent the estimate to Arch. Arch, in its response, sent a separate appraiser,
who estimated the cost to repair to be $181,454.11. A copy of the summary of their estimate is
attached as Exhibit 4 (2 pages).

8. S.A. disputed this estimate and Arch sent a second appraiser, who reviewed the
premises and submitted an estimate of repairs to be $208,267.86. See Exhibit 5 (2 pages).

9, Arch tendered a partial settlement for ten rooms that were to be totally repaired in
the amount of $174,183.97.

10. _— Plaintiff has spent an additional $133,954.00 repair and replace the fire alarm
system that was damaged by the fire. A copy of the cost for the fire alarm is attached as Exhibit 6
(2 pages).

HH. The policy of insurance contains an appraisal clause in the event of a dispute
between the insured, S.A., and the insurer, Arch. The language of the policy states as follows:

If we and you disagree on the value of the property or the amount of loss, either

may make written demand for an appraisal of the loss. In this event, each party will

select a competent and impartial appraiser. The two appraisers will select an

umpire. If they cannot agree, either may request that selection be made by a judge
of a court having jurisdiction. The appraisers will state separately the value of the
Case 2:19-cv-02025-SHM-cgc Document 21 Filed 04/15/19 Page 3o0f29 PagelD 88

property and amount of loss. If they fail to agree, they will submit their differences
to the umpire. A decision agreed to by any two will be binding. Each party will:

a. Pay its chosen appraiser; and

b. Bear the other expenses of the appraisal and umpire equally.

A copy of the appraisal clause is attached as Exhibit 7

12. On or about December 6, 2017, Ms. Santosh Iyer, as President and owner of S.A.
Hospitality Group, Inc. sent a letter to Arch demanding the invocation of the appraisal clause. A
copy of her letter is attached as Exhibit 8.

13. In an undated letter, sent by Arch to 8.A., Arch declined to comply with the terms
of its own policy and commenced the appraisal clause process. A copy of that letter is attached as
Exhibit 9 (6 pages).

14. — Arch has requested documentation for loss of income, which Plaintiff did not claim
at the time. However, the hotel itself was leased to a third party who has now vacated. As a result
of Arch’s delay and breach of contract, S.A. has incurred a loss of business income and continues
to incur a loss of business income.

15. S.A. does not have the funds to complete the repairs that need to be performed due
to Arch’s refusal to commence the appraisal clause process.

16. S.A. requests that this court issue a mandatory injunction to compel Arch to
participate in the appraisal clause process. In the event that Arch refuses, Plaintiff requests that
the Court enforce, monitor and confirm the appraisal process as it relates only to the Plaintiff and
then to award a judgment against Arch for the amount of monies found to be owed to the Plaintiff.

17. Plaintiff attaches as Exhibit 10 a list of three (3) names of individuals who can serve
as umpire for the appraisal process.

WHEREFORE PREMISES CONSIDERED, Plaintiff prays:

3
Case 2:19-cv-02025-SHM-cgc Document 21 Filed 04/15/19 Page 4of29 PagelD 89

1. That process be issued and served upon Arch.

2. That upon a hearing of this cause, the Court issue a mandatory inunction, to compel
Arch to comply with the appraisal clause process.

3. In the alternative, if Arch fails or refuses to participate in the appraisal clause
process, Plaintiff requests the Court select one of the individuals listed above to serve as umpire,
so that Plaintiff may pursue the appraisal process and have a decision rendered by the umpire: once
the umpire renders a decision, Plaintiff requests the Court award a money judgment for the amount

so awarded by the umpire against Arch.

4, For such other further and general relief to which Plaintiff might be entitled to.

Plaintiff also reserves the night to amend this Complaint as the facts develop.

Respectfully submitted,
CRISLIP, PHILIP & ROYAL

/s/ John B. Philip (by JBB w/permission)
John B. Philip (48837)

5170 Sanderlin, Suite 20]

Memphis, TN 38117

(901) 525-2427

Attorneys for Plaintiff

&
McDONALD KUHN, PLLC

/s/ Joseph B. Baker

Joseph B. Baker (28046)

5400 Poplar Avenue, Suite 330
Memphis, TN 38119

(901) 526-0606

Attorneys for Plaintiff
Case 2:19-cv-02025-SHM-cgc Document 21 Filed 04/15/19 Page 5of29 PagelD 90

CERTIFICATE OF SERVICE

l hereby certify that a true and correct copy of the foregoing document has been served on
the following U.S. Mail and electronic mail on this the 15th day of April 2019:

Peter E. Kanaris Chris Vlahos

David E. Heiss 1221 6th Avenue North
Michael J. Weiss Nashviile, Tennessee 37208
One South Wacker Drive, 31st Floor cviahos@rifllp.com
Chicago, Illinois 60606 Attorney for Defendant
pkanaris@kshlaw.com

dheiss@kshlaw.com

mweiss@kshlaw.com
Attorneys for Defendant

/s/ Joseph B. Baker
John B. Philip

Joseph B. Baker
Case 2:19-cv-02025-SHM-cgc Document 21 Filed 04/15/19 Page 6of29 PagelD 91
Case 2:19-cv-02025-SHM-cgc Document 1-2 Filed 01/08/19 Page5of28 PagelD 9

This Insurance contract Is with an insurer not licensed to transact insurance in
this state and is Issued and delivered as a surplus line coverage pursuant to the
Tennessee insurance statutes.

A
xE Arch | Insurance
ARCH SPECIALTY INSURANCE CO,

{A Nebraska Corporation)
Home Office Address: Administrative Address:
2346 Grand Bivd, Sulte 900 1125 Sanctuary Parkway
Kansas City, MO 64108 Suite 200

Alpharetta, GA 30009
Tal: (404) 682-4313

TENNESSEE COMMERCIAL PROPERTY

DECLARATIONS
Policy Number: ESP 7302556-01
Renewal of: ESP 7302556-00
Named insured: SA HOSPITALITY GROUP, INC.
Address: 3896 LAMARR AVE

MEMPHIS, TN 38118

Policy Period:
From: October 22,2016 To: Oclober 27, 2017
at 12:01 A.M., Standard Time at your mailing address shown above.

THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE PARTS FOR WHICH A PREMIUM IS
INDICATED. THIS PREMIUM MAY BE SUBJECT TO ADJUSTMENT.

Commercial Property Coverage Part PREMIUM*

$22,500.00

Total $22,500.00
Premium Showm is payable at inception. “SEE NEXT PAGE FOR

LOCATIONS COVERED: 3896 LAMAR AVE PREMIUM BREAKDOWN
MEMPHIS, TN 38118

FORMS AND ENDORSEMENTS Applying to this Coverage Part and Made Part of this Policy at
Time of Issue: See attached Schedule of Forns and Endorsements.

ISSUE DATE: November 21, 2016

Surplus Lines Agent Name: DAVID R, BRETT

Surplus Lines Mailing Address: 140 Stoneridge Drive, Suite 26
Columbia, SC 29210

 

06 EXPO001 43 08 16
Case 2:19-cv-02025-SHM-cgc Document 21 Filed 04/15/19 Page 7of29 PagelD 92
° Case 2:19-cv-02025-SHM-cgc Document 1-2 Filed 01/08/19 Page 6of28 PagelD 10

Surplus Lines Agent License: 913450
Surplus Lines State Taxes were filed: TN

Arch Specialty Insurance Company Is licensed in the state of Missourl only.

*Base Premium: $22,500.00
Policy Fee: 460.00
5% TN S/L Tax: ; 4,146.00
-175% TN Stamping Fee: 40,18
TOTAL PREMIUM: $24,148.18

06 EXPO001 43 08 16 Page 2 of 2
dAeRgCr IRogementy1 Filed 04/15/19 Page 8 ity, 4999 Papelp 93
gcgc Document1-2 Filed 01/08/19 Page 7 of28 PageiD,11
: FS, 20818 |

   
 
 

+ vu Wage Ai LP --Diar

 

Fire & Security
Service Ticket

/
Date s/ae/12 Unt #__ 80 Is Job Complete Yes CRD
JobName V0 20 fmm Jb
Address_ 3976 Cano

 

 

 

Ciy/tNizip Le sg, Te Penel Phone #

+

 

__ Problem - Complaint / Work to he Performed

= — — ;
_ Fw Doses Jt? Fler.

Farte/Muterlalx Used

 

 

 

 

 

 

jon Part #

 

 

 

 

 

 

 

 

 

New Ceol _ _ gfrefrr
(Customer Signature (Dales * (Frint Customer's Name)

 
   

CS sarecuanp. aregues Formato, #11-20RGS000RT3 C9711 a
NASOKR SOOT BA 1A TR 6M OPP epyY MIN zowgs PRaans
 

Fire & Security
Service Ticket

Date Sfia li Untt#__ 20 IaJob Compete Yes (NGO
Job Name__ [else nw Job
Address 327% Lamon
Ciiy/tNiZip Mam. TH Panel Phone #

 

 

 

s
‘

Model #

 

Frabiem + Complain: / Work to be Performed

Bette Fete

Ports/Materials Used

 

 

 

 

 

 

Part ¢

 

Work Performed
ie erenieteescectesaesasaeee

 

 

 

 

 

Kerxo (hase GoAd 1 idl
{Customer Signature {Date} (Print Customer's Name)

1906 Vanderborn Dr. Memphis, TN 38134 961-373-0128 Fax 901-373-5631 TN-1504

Bvsceuy2. ncaa Ferm Ho. BET-BLOTESNOGSSS 09/11
06/05/2017 MON 10:18 AM {TX/RX NO 69781] @ooez
a Pro § FpacepraRy Al Filed 04/15/19 Page 10 @f Pagelp 95
suf $4 Z § PRE SECOR FY 1-2 Filed 01/08/19 Page $e Ayo pate 13

NFS: 21561"

  
   

Fire & Security
Service Ticket
Date 5 [17 Untt# 3 "__ Is Job Complete CYR No

Job Name V20se, nas, Job #
Address FP 6 Casco

 

 

 

 

Chy/ENIZIp ete TA Panel Phone #

Time ‘

‘

Problem + Complaint / Work to be Performed

Taw

 

 

 

    

 

 

Parte/Materials Used

# Description

 

 

 

Work Performed

 

 

Morr Quant wali

TGustomer Signature) (Print Customer's Name)

1906 Vanderhorn Dr. Memphis, TN 38144 901-393-0128 Fex 901-373-5631 TN.1364

Bunion From th ALS SVL ATFORIEASS PEE .
06/06/2017 NON 10:18 AN [TZE/RX NO 6676) Bioccs
_ Case 2:19-cv-02025-SHM-cgc Document 21 Filed 04/15/19 Page 11o0f29 PagelD 96
* Case 2:19-cv-02025-SHM-cgc Document i-2 Filed 01/08/19 Page 10 of 28 PagelD 14

¢

Core Construction & Consulting
CORE core Construction & Consulting

 

 

2234 Knollwood Place
Murfreesboro, TN 37130
Summary

Line Item Total . 546,201.53
Material Sales Tax @ 9.250% 20,156.44
Subtotal 566,357.97
Overhead @ 10.0% . 56,514,13
Profit @ 10.0% 56,514.13
P Poty Cleaning Tax @ 9.250% * 4,174.28
Replacement Cost Vatue* $683,560.51
Net Claim $683,460.51

 

 

Brandon Whitsett

REALVALUEINN

 
Case 2:19-cv-02025-SHM-cgc Document 21 Filed 04/15/19 Page 12 o0f29 PagelD 97
» Case 2:19-cv-02025-SHM-cge Document 1-2 Filed 01/08/19 Page iiof28 PagelD 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Core Construction & Consuiting
Core Construction & Consulting
2234 Knollwood Place |
Murfreesboro, TN 37130
Recap by Room
Estimate: REALVALUEINN
Area; Mein Level , °
Corridor 26,167.51 , 479%
‘West Halfway $412.60 O.81%
Beck Entry 2,484.65 “0.45%
East Hallway 8,002.48 1.47%
Area: Room 116 3,079.24 0.56%
Room 116 Bathroom 3,333.84 0.57%
Ares Subtotal; Room 116 6,213.08 1.14%
Rooms 100-140 . 9,401.56 1.72%
Area Subtota: Main Level 56,684.88 16.3854
Area: Second Floor
Hallway 63,966.43 11.71%
Area: Room 214 . 12,057.06 2.21%
Room 214 Bathroom 6,781.65 1.24%
Area Subtotal: Reom 214 18,838.71 3.48%
Arca: Room 216 11,687.61 2.14%
Room 216 Bathroom 6,781.65 1.24%
Area Subtotal: Room 216 18,469.26 3.38%
Ares: Reom 218 3,764.29 0.69%
Room 238 Bathroom 6,781.65 1.24%
Area Subtotal: Room 218 10,848.94 1,93%
Ares Subtotal: Second Floor - 111,814.34 20.47%
Area: Ream 220 3,764.29 0.69%
Room 226 Bathroom 6,781.65 1.24%
Area Subtotal: Room 220 10,845.94 1.93%
Area: Room 221 3,764.29 6.49%
Room 221 Bathroom 6,781.65 1.24%

REALVALVEINN S6RO7 Page: 26
Case 2:19-cv-02025-SHM-cgc Document 21 Filed 04/15/19 Page 13 o0f29 PagelD 98
" «Case 2:19-cv-02025-SHM-cgc Document 1-2 Filed 01/08/19 Page 12 o0f28 PagelD 16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Core Construction & Consulting
OR= Core Construction & Consulting
2234 Knollwood Place
Murfreesboro, TN 37130 ‘
Ares Subtotal: Room 22) 10,545.94 193%
Area: Room 219 3,764.29 0.69%
Room 219 Bathraom 6,781,65 1.24%
Area Subtotal: Room 219 10,545.94 1.93%
Ares: Room 217 3,764.29 6.69%
Reom 217 Bathroom 6,781.65 1.24%
Aves Subtotal: Room 217 10,545.94 1.93%
Ares: Room 215 3,764.29 0.69%
Room 215 Bathroom 6,781.65 1.24%
Rooms 200-240 9,401.56 1.72%
Area Subtotal: Room 215 ‘19,947.50 3.65%
Ares: Third Floor
Third Floor Hallway 40,356.46 7.39%
Middle Steirweil 2,829.61 0,52%
Rooms 306-348 9,401.56 1.72%
Avea Subtotal: Third Floor 52,587.63 9.63%
Area: 4th Floor
4th Floor Hallway 44,794.76 8.20%
Rooms 400-449 . 9,401.56 1.72%
Area Subtotal: 4th Floor $4,196.32 9.92%
Area: Exterlor __ .
Rear Elevation 14,024.00 2.57%
Ares Subtotal: Exterior 14,024.00 2.57%
Miscellaneous 96,766.10 17.72%
Asbestos Removal 98,000.00 17.94%
Subtotal of Areas 546,201.53 100.00%
Total $46,201.53 108.00%

REALVALUEINN . 4/6/2017 Page: 27
Case 2:19-cv-02025-SHM-cgc Document 21 Filed 04/15/19 Page 14 of29 PagelD 99
"* Case 2:19-cv-02025-SHM-cge Document 1-2 Filed 01/08/19 Page 13 0f28 PagelD 17

¥

Sone Core Construction & Cansulting
2234 Xnoltwood Piace
Murfreesboro, TN 37130

Core Construction & Consulting

 

 

 

 

 

 

 

 

Recap by Category
O&?P Items Total %
ACOUSTICAL TREATMENTS 1,384,591 0.26%
CABINETRY 2,558.26 6.37%
CONT: CLEAN - GENERAL ITEMS 37,606.24 5.50%
CLEANING 5,619.95 0.82%
GENERAL DEMOLITION 44,211.70 647%
DOORS 9,209.48 135%
DRYWALL 15,855.58 232%
ELECTRICAL 4,658.65 6.68%
ELECTRICAL - SFECIAL SYSTEMS 131,783.51 19.28%
HEAVY EQUIPMENT 1480.08 O2E%
FLOOR COVERING - CARPET 41,765.02 6.11%
FLOOR COVERING - VINYL 1,003.05 15%
FINISH CARPENTRY / TRIMWORK. 2,754.16 0.40%
FINISH HARDWARE 2,499.89 0.37%
FRAMING & ROUGH CARPENTRY 392.40 . 6.06%
HEAT, ‘VENT & AIR CONDITIONING 3,654.54 053%
LABOR ONLY 39,213.60 §.74%
LIGHT FIXTURES 2,370.81 0.35%
MIRRORS & SHOWER DGORS 1,934.68 0.28%
PLUMBING 29,318.24 4.29%
PAINTING 41,041.43 6.00%
SCAFFOLDING 5,000.60 0.73%
SPECIALTY ITEMS 94,000.00 14.34%
STUCCO & EXTERIOR PLASTER 992.00 G.18%
TILE 10,736.46 L57%
WINDOWS - ALUMINUM 1,068.16 0.16%
WALLPAPER 8,997.49 132%
O&P Hems Subtotal $45,080.61 79.74%
Non-O&P Items Total %
APPLIANCES - MAJOR W/O INSTALL 1,120.92 6.16%
Non-O&P ltema Subtotal 1,120.92 0.16%
OP Items Subtotal 545,080.61 79.74%
Material Sales Tax @ $.250% 20,156.44 2.95%
Overhead @ 10,0% 56,514.13 827%
Profit @ 19.0% $6,514.13 &.27%
P Ppty Cleaning Tax @ 9.250% 4,174.28 0.61%
Total $83,560.51 100,00%
REALVALUEINN 4/6/2017 Page: 28
_Case 2:19-cv-02025-SHM-cge Document 21 Filed 04/15/19 Page 15o0f29 PagelD 100
Case 2:19-cv-02025-SHM-cgc Document 1-2 Filed 01/08/19 Page 14 of 28 PagelD 18

wvericlaim >> verictaim
sedgwick

, momPrY 875 W. Poplar, Suite 23 #103

Collierville, TN 38017

Summary for Building

Line Item Total
Overhead

Profit

Material Sales Tax

Replacement Cost Value
Less Depreciation

Actus! Cash Value

Less Deductible

Net Claim

Total Recoverable Depreciation
Net Claim if Depreciation is Recovered

4

 

Brad Staples
Regional General Adjuster

MBM i 7624390

150,632.57
15,063.78
15,063.78

5,693.98

$186,454.11]
(23,870.47)

$162,583.64
(5,000.00)
$157,583.64

 

 

 

23,870.47

 

$181,454.11

 
'

Case 2:19-cv-02025-SHM-cgc Document 21 Filed 04/15/19 Page 16 of 29 PagelD 101
Case 2:19-cv-02025-SHM-cge Document 1-2 Filed 01/08/19 Page 15 of 28 Pagelb 19

“pver iclaim >> vericlaim
@ sedigwick company

875 W. Poplar, Suite 23 #303
Collierville, TN 38017

Recap by Category with Depreciation

 

 

 

 

 

O&P Items RCV Deprec, ACV
ACOUSTICAL TREATMENTS 1,389.19 124.08 1,265.11
APPLIANCES 623.33 420.35 202.98
CABINETRY 1,919.85 952,59 967.26
CLEANING 9,727.08 9,727.08
GENERAL DEMOLITION 34,931.14 14,931.14
DOORS 8,874.09 8,143.97 7,730.12
DRYWALL 14,362.75 $9158 13,771.17
ELECTRICAL 3,749.48 296.66 3,482.82
HEAVY EQUIPMENT 1,450.00 1,450.00
FLOOR COVERING - CARPET 20,188.97 3,663.56 16,525.41
FLOOR COVERING - VINYL , 1,002.97 27.97 975.00
FINISH CARPENTRY / TRIMWORK 2,812.40 160.68 2,651.72
FINISH HARDWARE 3,975.76 1,330.43 2,645.33
FRAMING & ROUGH CARPENTRY 699.96 9.04 690.92
HEAT, VENT & AIR CONDITIONING 2,575.42 1,632.92 1,162.56
LABOR ONLY 1,623,90 1,623.90
LIGHT FIXTURES 2,370.47 662.27 1,708.20
MIRRORS & SHOWER DOORS 1,317.74 245.95 1,071.79
PLUMBING 11,874.48 2,024.06 9,856.42
PAINTING 25,450.17 $63.35 24,586.82
' STUCCO & EXTERIOR PLASTER 476.16 20.16 456.00
TILE ’ 9,438.65 528.60 8,910.05
WINDOWS - ALUMINUM 801.12 46641 334.71
WALLPAPER 8,997.49 3,523.65 5,473.84
O&P hems Subtotal 150,632.57 18,468.28 132,164.29
Overhead 15,063.78 1,846.83 13,216.95
Profit 15,063.78 1,846.83 13,216.95
Material Sales Tax 5,693.98 1,708.53 3,988.45
Total 186,454.11 23,870.47 162,583.64

Tennessee law requires the following notice: Jt is e crime to knowingly provide false, incomplete or misleading information to
an insurance company for the purpose of defrauding the company. Penalties inchyle imprisonment, fines and denial of insurance

benefits.

MEMI 7024390

MiA2017

Page: 46
Case 2:19-cv-02025-SHM-cgc Document 21 Filed 04/15/19 Page 17 of 29 PagelD 102
, Case 2:19-cv-02025-SHM-cgc Document 1-2 Filed 01/08/19 Page 16 of 28 PagelD 20

é *

QDJISIHELD JS. Held LLC

 

 

Summary
Line Jtem Total 169,409.34
Material Sates Tax 4,145.72
Subtotal 173,555.06
Overhead 17,356.40
Profit 17,356.40
Repiacement Cost Value $208,267.86
Net Claim $208,267.86

 

Keith ODonell

[7-1408364REALVALUE

 
Case 2:19-cv-02025-SHM-cgc Document 21 Filed 04/15/19 Page 18 of 29 PagelD 103
Case 2:19-cv-02025-SHM-cgc Document 1-2 Filed 01/08/19 Page 17 of 28 PagelD 21

a"

SDISIHELD 3.8. Held LLC

 

 

 

 

 

Recap by Category
O&P Items Total %
ACOUSTICAL TREATMENTS 3,405.55 1.64%
APPLIANCES 448.60 0,22%
CLEANING 30,775.69 14.78%
GENERAL DEMOLITION 3,490.89 158%
DOORS 5,555.86 257%
DRYWALL 8,037.74 3.86%
ELECTRICAL 13,049.43 627%
ELECTRICAL - SPECIAL SYSTEMS 1,435.70 0.69%
HEAVY EQUIPMENT 1,812.50 O.87%
FLOOR COVERING - CARPET 18,522.11 8.59%
FLOOR COVERING - CERAMIC TILE 848.44 0.41%
FINISH CARPENTRY / TRIMWORK. 33.81 0.02%
FINISH HARDWARE 3,111.22 1,49%
GLASS, GLAZING, & STOREFRONTS 838.22 0.40%
BEAT, VENT & AIR CONDITIONING 4,380.83 234%
LABOR ORLY 17,318.40 9.32%
LIGHT FIXTURES 2,852.75 1.37%
MARBLE - CULTURED OR NATURAL 587.60 0.28%
MIRRORS & SHOWER DOORS 729.16 0,35%
PLUMBING 3,800.50 1.82%
PAINTING 41,630.04 19.99%,
SCAFFOLDING, 2,353.45 Li3%
TOILET & BATH ACCESSORIES 201.55 0.10%
TILE 1,878.10 090%
TEMPORARY REPAIRS 444.44 0.21%
WINDOWS - ALUMINUM 1,068.16 0.51%
WINDOW TREATMENT 308.65 0.15%
O&P Items Subtotal 169,409.34 81.34%,
Material Sales Tax 4,145.72 199%
Overkead 17,356.40 833%
Profit 17,356.40 2.33%
Total 208,267.86 100.00%
17-1408364REALVALUE 6/5/2017 Page: 68
Cas@ 2,19- -cv-02025-SHM-cgc Document 21 Filed 04/15/19 Page 19 of 29 PagelD 104
9-Cv-02025-SHM-cgc Document 1-2 Filed 01/08/19 PaO Fa Oh ray 70 Babel Pbia3
801-373-0128 Fax: 901-373-5631

i

  

 

 

 

 

 

 

. - wine nicholsdrusapurity.cam
Fiee & Secarity TN-1304
Date: | 01/18/18
To: Real Valueijnn Project: Fire alarminstaf]
Attn: San Quote #: JD-011818-54
. PROPOSAL ~ QUOTATION
Scope cf work

2. Instellnew flre alarm control panel, annuncletor panel, power suppiles and devices using some existing wire and running new wire. UI
certifyand test system with fire marshal, instal surface mount wire mold te arexs with no protection and add devites fore systemthat

meess current ilfesafety code

 

 

 

Equipment : $ 76,354.00
Labor $ 57,600.00
TOTAL '_$ 133,954.00
Toge! Includes:

3} 1-CPU2-840 Fire Alatrns Control/with Sattenes

2) 1-KDM-R2 Keyb vard

3} 1-LEM 320 Loop Expander Moduie

4) -LON-320 Loop Contrel Module

5} 1-Fire Algrm Annunclster

6} 4-FCPS2458 PowerSupsiles/with Batteries

7 &- Control Modules to trip Power Supplies

8} 15-Pull statlansforesch exit

9} J-kitchen hood module

10) 24- Wail Mount Horn Strobe Units

3) 12-Celling Mount Horn Strobe Units

12) 6-Strabe Only units

13} 6-Moniter modules to monitor power supplles

14} 163-Low Frequency Soundey Bases

15} 85-Ceiling Smoke Bases

16) 123-FSP-851 Smoke Meads

17} 25-FST-B51 smoke with built inthermal detector baad

18) §-120vac surge protection modules

19} 1-24vdc Data Surge Protection Module

20} 4 DNA Duet Mounted Smokeswith tubeheadand remote test switch
21) Wire Mold and Wire Mold Boxes

22) Conduit boxes and fittings

23) Fire AlarmCa ble

24) Electrics! Materigis

25} Instailation

26) Dra wings and Permits

27) One ye er warrentyoan equipment and installation

Teral doesn’t incude
1) Patching or painting ofany kind
aj To perform this work with noa ddithonal charges wewill have to be given access te an entire Hopr ata the there canbe hountocked
rooms or people staying In rooms during construction.
3] Elevators ,The elevatars onsite will have to be upgraded to Install fire service relays
al Hvecs hutd own lf these shutdownwlres are not ingiace theyaze to be Installed by athers

5] L20VAC Circuits One New Dreaker will have to be instaled on each floor for the fire alarm power supplies byothers :
§} Removal of 120vacsmake detectors a ndeover plates to ba done by others roe att fre RESIS,

 
Case 2:19-cv-02025-SHM-cgc Document 21 Filed 04/15/19 Page 20 of 29 PagelD 105
-Gase 2:19-cv-02025-SHM-cgc Document 1-2 Filed 01/08/19 Page 19 0f28 PagelD 23

7) Afire watch will need to be posted during construction this willbe dane by others

NOTES

1. Accessto anentize floor willbe needed for upto twenty business days per floor for Nichols to successfully eemptete this work

2. The Equipment cost will have to be pald up front. Once we have received a check for 76,254.00 Nichols wil! order aif the equipment for
this job at this tiene. This willte ke roughly three weeks for delbery, We ca nthen begin work this will be scheduled with rea! wivea week
in advanceso that provisions canbe made to shut down the fourth floor. Gace completed we will mave to the third lleor. Andsoon until

complete
3. Once we have completed both the third ang fourth fleers $026 Inbor draw wil be re quired $2p,a00
4. Ofce we have completed allfloon snd had a swecesstui pretest the balance of 28,800 Is due
5. Dare the final payment has been made Nichols wAlturn over all documentation train staff and conduct final testing wit tire marshal

rina be advised that hie Sid fachaes woth Usted sbovad per BIGAS SM Spock A MiGlere 6 guenineed to be 6s apactied. Allwaxck fo be ca Bpicle fhe wo akon
provided by customer or enginésy, it ie further understead thel any exire work =©manner arconiity to standard practices. Any alleration or daviason from above
fequesied by customer thal ia ogi fisted on this contract wilhsve additional charge, spac ications invaiving oxtre costs will be executed Only upon wtitien orders, and yall

Michels Fire & Securly reserves ine right to place 2 mechenics snd = become sn extre charge ove! and above the eatimate. Allagrements contingent upon
materials tan onthe propany wih the fimetrema miowsd by the Tennessee Code strikes, acrigents, or diay 4 bey ond our contrel, Qwnerie carry fra, tomade, endoiher
Annotaied ance services of supplies pre refered or supplied of atternoike @ 6 Aacecaary nswrence. Our wockere are fully covered by Warkman's Compensation

completion. insuranes,

 
              

 

Authorized Signature

dbamy Davit/VP Ol Operations
We may withdraw this proposal if not accepted within 30
days.

 
 
 
   
  
  
   

 

AL. The shove prices, specifications and conditions are seisfectory and are hereby accepied. Yousra
ecified. Payment wibe mace ss oulined above.

Ap? ss Date of Acceptance: 2/39 ,2O/ &

‘Ow ner Tite
® from date of invoice  t the event that the accounts not paid per the terms of the contract, tha above signed
ie¢tions, including Court Costs and Attorney Fees

Signature:

Terms are net 1¥da
pnrees to p2y all costs of Co

Quote#jd011818-64

 

 

 
Case 2:19-cv-02025-SHM-cgc Document 21 Filed 04/15/19 Page 21 of 29 PagelD 106
Case 2:19-cv-02025-SHM-cgc Document 1-2 Filed 01/08/19 Page 20 of 28 PagelD 24

2. Appraisal

If we and you disagree on the value of the property or the amount of loss, either may make

« written demand for an appraisal of the loss. In this event, each party will select a competent

and impartial appraiser, The two appraisers wil select an umpire. if they cannot agree, either

may request that selection ba made by a judge of a court having Juriadiction. The appraisers

will state separately the value of the property and amount of foss. If thay fail to agree, they

wail subent thelr diffarences to the umpire. A decision agreed to by any two will be binding.
pasty will:

&. Paylite chosen appraiser; and
b. Bear the other expanses of the appraisal and umpire equally.

 

if there is an appraisal, we will still retain our right to denythe-claim..

 
Case 2:19-cv-02025-SHM-cgc Document 21 Filed 04/15/19 Page 22 of 29 PagelD 107
Case 2:19-cv-02025-SHM-cgc Document 1-2 Filed 01/08/19 Page 21 of 28 PageiD 25

a

Santosh Iyer
3898 Lane Ave
Memphis TN 36118
February 6, 2018
Edward Watsh

Senior Claims Examiner - Property Ciaims
Arch Ingurance Group
Omaha, NE 68154

Brad Staples

Regional General Adjuster

Veridaim

875 W Poplar Ave, Se. 227103

Colliervilla TN 38017

RE: SA Hogitality Inc

PowRESP7302556-01
Clmg#000093030820
DOL 2/ 1G 17
3896 Larmnar Ave, Memphis TN

Gentlane,

Please be adviead that | have bas negotiating with you both in good faith attempting to
conclude this daim for fire damages for over a year without suepess Therefore, effective
immediately, i hereby invoke the Appraisal Clause as outlined in the policy cantract to
resolve the Itemsin digoute and the total arnounht of this los

i have appointed the dispute resolution firm, Resolution Consuitants, to act asmy
Appraiser in this metter. Please contact Micheel 8 Frank of Resolution Consultants as
soon as posible to advisehim of your Appraieer'sname and contact information.

Mir. Frank can be contacted at 972.523.7214 or mfrank@resnlutioncons itantsoo

 

 
 

 
Case 2:19-cv-02025-SHM-cgc Document 21 Filed 04/15/19 Page 23 of 29 PagelD 108
Case 2:19-cv-02025-SHM-cgc Document 1-2 Filed 01/08/19 Page 22 of 28 PagelD 26

j

Lo
j

I

I

?

sé Arch | Insurance

Arch insurance Company

|
1602 Cherry Stree}
3 Parkway Suite 1500
Philadefphla, PA 15207 !
235-606-2600 Msin i
Fax: 866-637-5E5) i
i
VIA E-MAIL, FIRST CLASS MAIL &
CERTIFIED MAIL, RETURN
RECEIPT REQUESTED
Ms, Santosh Iyer .
SA Hospitality Group, inc. ,
3896 Lamar Avenue ‘
Memphis, TN 38118
saniyer361 @gmail.com
Re: _—_ Insured: SA Hospitality Group, Inc.
Claim #: 000013030820
Policy #: ESP 7302556-01
Location: 3896 Lamar Avenue, Memphis, TN 38118
Date of Loss: February 16, 2017
Dear Ms. Iyer:

We waite op behalfof Arch Specialty Insurance Company (Arch). We have received and reviewed
your February 6, 2018 and March 20, 2018 letters demanding appmisal of the claims made by SA
Hospitality Group, inc. as a result of the February 16, 2017 fire at the hotel located af 3896 Lamar
Avenue, Memphis, TN 38118. For the reasons discussed below, Arch rejects your demarids for
appraisal, reiterates the requests for documentation made in prior correspondence, and requests
additional documentation to complete tlie investigation and adjustment of SA Hospitality's claims
arising out of the February 16, 2017 fire.

Shortly after the fire, Arch's independent adjuster, Brad Staples, prepared an estimate of the cost
to repair the fire damage to the hotel building and the actual cash value of thai damage. Mr.
Staples’ estimate included the immediate post-fire cleanup work performed by Belfor and an
estimate of the cost to remove and dispose of asbestos containing materials from Specialty
Abatement Services, Inc. The cost to repair the damage was estimated at $210,254.44, and the
actual cash value of the building damage, net of the $5,000.00 policy deductible, at $174,183.97.
A copy of the estimate and documentation from Belfor and Specialty Abatement Services, Inc.
was provided to you. Once you executed the swom proof of loss required by the policy, payment
of the actual cash value of the damage was made in mid-April, 2017.

 
Case 2:19-cv-02025-SHM-cgc Document 21 Filed 04/15/19 Page 24 of 29 PagelD 109
‘ Case 2:19-cv-02025-SHM-cgc Document 1-2 Filed 01/08/19 Page 23 of 28 PageiD 27

3. Any and al! documentation of payments made for the repairs to the hotel building,
“ including, but not lintited to, cancelled checks, paid bills, lien waivers or transfers of
funds;
4. Copies of all building permits obtained in connection with the fire damage repairs; and
e,- 3 Any and all correspondence with mortgage holders, lenders, or othets in connection
 — with the building damage repairs,

To the extent your demand for appraisal includes appraisal of claims for damage to business
personal property or business income losses, Arch must Yeject your demand because you have
never made specific claims for the amount of the business personal property or business income
losses allegedly resulting Som the fire and have never provided the documentation of these claims
Arch requested from SA Hospitality. Specifically, Mr. Staples repeatedly asked you fo provide an
inventory of business personal property for use in identifying the value of the damage to business
personal property resulting from the fire, but you have failed to do so. Likewise, Arch retained
Gregory Pellish, of CGM Accounting Associates, Inc. to evaluate the business income loss; Mr,
Pellish has repeatedly asked you for documentation regarding the business income loss resulting
from the fire and you have repéateddy failed to provide that documentatioa "ree
Since you have not made specific claims for either the business personal property or business
income losses resulting from the fire, Arch lids rio basis to evaluate such claims or to determine
whether there is a disagreement between SA Hospitality and Arch regarding those claims. Based
on the forgoing provisions of the policy, SA Hospitality is required to produce the following
documents regarding the business personal property and business income claims:

f aie An inventory of the business personal property damaged in the fire:
é 2. An inventory of all business personal property at the hotel, including relevant
. depreciation schedules,
+ 3. Documentation of all amounts spent to repair or replace business personal property
> damaged in the fire;
4, A detailed list of all hotel rooms and room types;
5. A detailed layout of the hotel; |
6. Detailed Monthly Profit and Loss Statements from January, 2016 to the present;
7. Detailed Monthly Rént Roll Reports from January, 2016 to the present;
8. Compléte copies of any and all lease agreements in effect at the time of the fire;
9. Complete copies of Your Federal Income Tax Retums for 2014, 2015 and 2016;
10. A complete list of all rooms that could not be occupied as a result of the fire;
11, A complete ligt of all Teoms Considered <aut'of order” before the fire.

oboe Pia
17 ow

We ask that you provide this documentation, and all documentation requested in this letter, on or
before May 1, 2018. Please be advised that your failure to provide the requested information may
be considered a breach of your obligations uhder the policy of insurance.

Finally, Arch reserves all of its rights under the policy of insurance and otherwise. This letter,
prior correspondence and the efforts to investigate and adjust this claim were not meant to waive
any of Arch's rights or modify any of the terms of the policy of insurance. Arch will insist on
compliance with all the terms of thé insurance policy, waiving none.

 
Case 2:19-cv-02025-SHM-cgc Document 21 Filed 04/15/19 Page 25 of 29 PagelD 110
"  . Case 2:19-cv-02025-SHM-cgc Document 1-2 Filed 01/08/19 Page 24 of 28 PagelD 28

In your meeting with Mr. Staples, you told him SA Hospitality had hired a contractor to make
repairs, but you refused to identify the contractor. You later submitted a building repair bid from
Brandon“ Whitsett, @ public adjuster and principal of Core Construction and Consulting, for
$683,560.51, Arch retained Brent Easterwood of J.S Held, LLC to review Mr, Whitsett’s building
‘estimate anid provide his own estimate. Mr. Staples and Mr. Easterwood sought to meet with Mr.
Whitsett at the hotel to discuss the estitnates, but you refused to have Mr. Whitsett present for Mr.
Easterwood's inspection of the property. Mr. Basterwood estimated the cost to repair the fire

damage to the hotel at $208,267.86, and a copy of the estimate was provided to you.

Fee erp atechienls Romany CNA RT tt TP aan ale ATE Nc tybegtA re

Throughout the summer of 2017, Mr. Staples repeatedly asked Mr, Whitsett to respond to and
comment on the differences between his estimate and the J.S, Held estimate. Mr, Whitsett refused
todo so, Mr. Staples spoke with Mr. Whitselt in Septesnber, 2017 and Mr~ Whitsett refused to
meet onsite or otherwise discuss scope of work and pricing differences. He only commented that
the estimates were “miles apart”, but refused to discuss the details of the differences.

On November 30, 2017, Mr. Staples sent a letter to Mr. Whitsett. By this time, repairs had been
madg to the hotel“ Mr, Staples’ Novernber 30, 2017 letter outlined the basis for the actual Gash
value payment previousty made and requested documentation regarding the fire damage repairs to
the hotel building. As he did not receive a response, Mr. Staples sent a follow up leiter on, January
2, 2018 requesting the sare information regarding the building damage. Mr. Whitsett responded
on January 6, 2018, but failed to provide the information requested regarding the fire damage
repairs to the building. ™ —~—S ree

Tn = i aes

The appraisal provision of the Arch policy provides as follows:

2, Appraisal

If we and you disagree on the value of the property or thé amount of loss, either
may make written demand for an appraisal of the loss. In this event, each party will
select a competent and impartial appraiser. The two appraisers will select an
umpire, If they cannot agree, either may request that selection be made by a judge
of a court having jurisdiction. The appraisers will stated separately the value of the
property and arnount of loss. If they fail to agree, they will submit their differences
to the umpire. A decision agreed to by any two will be binding, Each party will:

a, Pay its chosen appraiser; and
b. Bear the other expense of the appraisal and umpire equally.

If there is an appraisal, we will stil] retain our right to deny the claim.

Arch rejects your demand for appraisal of the building damage as there has been no confirmation.

that SA Hospitality and Arch disagree on the amount of the loss., Both Arch and SA Hospitality
have employed adjusters in connection with your claim. Your adjuster, however, has refused to
meet with, discuss or enter into any kind of adjustment activities with respect to the estimates of

hers

the cost to repair the fire damage to the hotel. Thai seid, we understand repairs have been

wm tae

ee

 

es ee mn mee nS Mine we Men) ne

ore
Case 2:19-cv-02025-SHM-cgc Document 21 Filed 04/15/19 Page 26 of 29 PagelD 111
" Case 2:19-cv-02025-SHM-cgc Document 1-2 Filed 01/08/19 Page 25 of 28 PageilD 29

completed and the Arch policy provides as follows with respect io the replacement cost coverage
of the policy:

3, Replacement Cost

R. Replacement Cost (without deduction for depreciation) replaces Actual
Cash Value in the Loss Condition, Valuation, of this Coverage Form.

_b. This Optional Coverage does not apply to:

(1) Personal property of others;
(2) Contents of a residence;
(3) Works of art, antiques or rare articles, including etchings, pictures,
statuary, marbles, bronzes, porcelains and bric-a-brac; or
(4) “Stock”, unless the Including “Stock” option is shown in the
Declarations. ~

Under the terms of this Replacement Cost Optional Coverage, tenants’
improvements and betterments are not considered tc be the personal property of
others.

c. You may make a claim for loss or damage covered by this insurance on an
actual cash veiue basis instead of on a replacement cost basis. In the event
you elect to have loss or damage settled on an actual cash value basis, you
may still make a claim for the additional coverage this Optional Coverage
provides if you notify us of your intent te do so within 180 days after the
loss or damage.

d, We will not pay on a replacement cost basis for any loss or damage:

(1) Until the jost or damaged property is actually repaired or replaced; and

(2) Unless the repair or replacernent is made as soon as reasonably possible
after the loss or damage.

ott

e. We will not pay nore for loss or damage on a replacement cost basis than
the least of (1), (2) or (3), subject to f. below:

(1) The Limit of Insurance applicable to the lost or damaged property;
(2) The cost to replace the lost or damaged property with other property:

(a) Of comparable material and quality; and
(b) Used for the sane purpose; or

 
Case 2:19-cv-02025-SHM-cgc Document 21 Filed 04/15/19 Page 27 of 29 PagelD 112
° Case 2:19-cv-02025-SHM-cge Document 1-2 Filed 01/08/19 Page 26 of 28 PagelD 30

®

(3) The amount actually spent that is necessary to repair or replace the lost
or damaged property.

ek

f. The cost of repair ot replacement does not include the increased cost
attributable to enforcement of any ordinance or law regulating the
construction, use or repeir of any property.

Arch also rejects your appraisal demand regarding the fire damage to the building because the
differing estimates of the cost to repair the fire damage to the building are now irrelevant. The
additional amount recoverable under the replacernent cost coverage of the policy will not be
determined by resolving differences between the estimates. Instead, the amount will be based on
either the cost to tepair the fire damage with property of comparable maierial and quality for the
same purpose Or the amount SA Hospitality necessarily spent to repair that fire damage.

The policy of insurance also imposes certain dutiés on SA Hospitality in the event of a Joss.
Specifically, the policy provides, in relevant part, as follows:

3. Duties In The Event Of Loss Or Damage

a. You must see that the following are done in the event of loss or demage to
Covered Property,

(5) At our request, give us complete inventories of the damaged and undamaged
property. Include quantities, costs, values and amount of loss claimed.

{6) As often as may be reasonably required, permit us to inspect the property
proving the loss or damage and examine your books and records.

{8) Cooperate with us in the investigation or settlement of the claim.

b. We may examine any insured under oath, while not in the presence of any other
insured and at such times as may bé reasonably required, about any matter
relating to this insurance o7 the claim, including an insured's books and recofds.
In the event of an examination, an insuréd’s answers must be signed.

Pursuant to the forgoing provisions of the policy, SA Hospitality is required to produce the
following documents in connection with the fire damage repairs to the building:

1, Any and all contracts entered into in connection with repairs of the building damage
resultitig from the fire;

2. Any and all correspondence or communications with contractors or others regarding
the repairs of the fire damage to the hotel building:

 

ete sr ee eee

= emene #

me eee
Case 2:19-cv-02025-SHM-cgc Document 21 Filed 04/15/19 Page 28 of 29 PagelD 113

Case 2:19-cv-02025-SHM-cgc Document 1-2 Filed 01/08/19 Page 27 of 28 PageilD 31

a *

We look forward to receiving the documents identified above. If you have any questions, please
contact the undersigned.

 

Senior Claims Examine?

Property Claims

On behalf of

Arch Specialty Insurance Company

cc: Brad Staples

bstanles@hvericlaim.com

Brandon Whitsett
rand Orn

 

eee ee ee ee eae
Case 2:19-cv-02025-SHM-cgc Document 21 Filed 04/15/19 Page 29 of 29 PagelD 114
Case 2:19-cv-02025-SHM-cgc Document 1-2 Filed 01/08/19 Page 28 of 28 PageiD 32

UMPIRES

Richard Brown
P.O. Box 220
Tavares, FL 32778
382.742.5135

Tony Rougas

P.O. Box 5380
Abilene, TX 79608
325.977.0412

Robert J Norton .

117 W. Alexander St., #130
Plant City, FIL 33563
813.757.6450

 
